Citation Nr: 1742766	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with conversion disorder and pseudo-seizures, currently rated 70 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to November 2000, from January 2003 to July 2003 and from January 2004 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2013 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran appealed the October 2013 rating of her PTSD and the November 2013 denial of service connection for a seizure disorder.  In December 2015, the RO granted service connection for conversion disorder with pseudo-seizures as secondary to PTSD.  The disability has been rated as part of PTSD.  Thus, the appeal for service connection for a seizure disorder has been granted and is no longer before the Board.

During the pendency of her claims, the Veteran also raised the issue of entitlement to a TDIU.  The RO denied the claim in April 2016.  The Veteran did not submit a notice of disagreement but continued to assert that her service-connected disabilities significantly impacted her ability to work in a statement received in January 2017.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, since the Veteran has continued to raise the matter of unemployability due to her service-connected disabilities, the issue of TDIU is raised by the record and is properly before the Board.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for PTSD with conversion disorder and pseudo-seizures and entitlement to a TDIU.  Unfortunately, both issues must be remanded for additional development.

In December 2015, the RO granted service connection for conversion disorder with pseudo-seizures as secondary to PTSD and rated it as part of PTSD since the December 2015 VA examiner specifically stated that conversions symptoms do not represent an independent diagnosis from PTSD.  In the December 2015 examination report, the examiner stated that the Veteran's symptoms of conversion disorder with pseudo-seizures included slurred speech, catatonia for brief periods, disorientation, dizziness, loss of perception of time, numbness in extremities, trembling movements, heart racing, and headaches.  The examiner did not address the frequency, severity, or duration of these symptoms but observed that the Veteran's conversion disorder has had a significant disruptive impact on the Veteran's quality-of-life, to include the recent loss of her job due to her symptoms.  On remand, the Board finds that an examination must be scheduled to determine the severity of the Veteran's PTSD, to include symptoms attributable to conversion disorder and pseudo-seizures. 

Additionally, the examiner should be asked to provide an opinion for TDIU purposes indicating whether the Veteran's service-connected disabilities, to include PTSD with conversion disorder and pseudo-seizures, urinary incontinence and nocturnal enuresis, and acne vulgaris, have rendered the Veteran unable to obtain and maintain substantially gainful employment at any time during the pendency of the claim.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Schedule the Veteran for a VA examination to determine the current severity of her PTSD with conversion disorder and pseudo-seizures.  The examiner must be provided access to the electronic claims file on VBMS.  All necessary testing must be conducted.

The examiner should address the frequency, severity and duration of the Veteran's PTSD symptoms, to include symptoms attributable to her conversion disorder with pseudo-seizures.  The examiner should address the functional impact of the symptoms of PTSD with conversion disorder and pseudo-seizures on employment.

3.  Schedule the Veteran for an appropriate VA examination in conjunction with her TDIU claim.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

Specifically, the examiner should determine whether the Veteran's service-connected disabilities (PTSD with conversion disorder and pseudo-seizures, urinary incontinence and nocturnal enuresis, and acne vulgaris) render her unable to secure or follow a substantially gainful occupation.  

The examiner should comment on the Veteran's ability to function in an occupational environment and describe the functional limitations imposed by her service-connected PTSD with conversion disorder and pseudo-seizures, urinary incontinence and nocturnal enuresis, and acne vulgaris.  In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to any impairment caused by non-service-connected disabilities.

The examiner should include a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the provider should explain why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A written copy of the report should be associated with the claims folder.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




